[image_001.jpg]

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to Employment Agreement (this “Amendment”) is made as of
August 13, 2013, by and between WidePoint Corporation (the “Company”) and Steve
L. Komar (“Executive”). Capitalized terms not otherwise defined herein shall
have the meanings assigned to such terms in the Original Agreement (as defined
below).

 

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated August 13, 2010 and effective as of July 1, 2010 (the “Original
Agreement”);

 

WHEREAS, on June 27, 2012, the Company and Executive exercised their mutual
option to extend the term of the Original Agreement to June 30, 2013; and

 

WHEREAS, the parties desire to amend the Original Agreement as set forth herein
to memorialize a change in certain employment terms in connection therewith.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto intending to be
legally bound do hereby agree as follows:

 

1. Effective as of July 1, 2013, Section 2 of the Original Agreement is hereby
amended to provide that the term of Executive’s employment under the Original
Agreement may be extended for an additional six (6) months from June 30, 2013
through and including December 31, 2013 (the “Extension Option”), at the same
Base Salary and benefits as in effect immediately prior to the exercise of the
Extension Option.

 

2. The parties hereby exercise the Extension Option to be effective as of July
1, 2013.

 

3 Except as expressly provided for in this Amendment, all of the terms,
conditions and provisions of the Original Agreement remain unaltered and are in
full force and effect and are expressly hereby ratified and confirmed. The
Original Agreement and this Amendment shall be read and construed as one
agreement.

 

4 If any provision of this Amendment is construed to be invalid, illegal or
unenforceable by a court of competent jurisdiction, then the remaining
provisions hereof shall not be affected thereby and shall be enforceable without
regard thereto.

 

5 This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original hereof, and it shall not be
necessary in making proof of this Amendment to produce or account for more than
one counterpart hereof. The parties further agree that facsimile signatures or
signatures scanned into .pdf (or similar) format and sent by e-mail shall be
deemed original signatures.

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Employment
Agreement as of the date first written above.

  

EXECUTIVE:

 



/s/ Steve L. Komar   Steve L. Komar  



  

WIDEPOINT CORPORATION

  



By:/s/ James T. McCubbin     James T. McCubbin     EVP & CFO  



 



2

 

 

 

 

 

 

